Title: Nicolas G. Dufief to Thomas Jefferson, 5 November 1812
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          
            Monsieur A Philade ce 5. Novembre 1812
            
            
            
            
            
            
            J’ai eu l’honneur de vous envoyer par le courier de ce matin, la carte du Théâtre de la Guerre & le traité des Fluxions—A l’égard des autres objets Il m’a été impossible de les procurer
            Je n’ai point manqué de voir Mr Patterson à ce sujet
            Agreez, Je vous prie, les assurances du profond respect, avec lequel Je suis inviolablement
            Votre très-dévoué ServiteurN. G. Dufief
          
          
            Bought of N. G. Dufief
            
              
                Simson’s fluxions
                6.18
              
              
                1 Map of the Seat of war
                1
              
              
                
                7.18
              
            
            
            
            
            
            
            
          
         
          Editors’ Translation
          
            
              Sir Philadelphia 5. November 1812
              
              
              
              
              
              
              I had the honor to send you by post this morning, the Map of the Seat of War and the Treatise on Fluxions—Regarding the other works, it has been impossible for me to get them
              I did not fail to see Mr. Patterson on this matter
              Please accept the assurances of my deepest respect, with which I am inviolably
              Your very devoted servantN. G. Dufief
            
            
              Bought of N. G. Dufief
              
                
                  Simpson’s fluxions
                  6.18
                
                
                  1 Map of the Seat of war
                  1
                
                
                  
                  7.18
                
              
              
              
              
              
              
              
            
          
         